                                                                          JS-6
1    Angela M. Taylor (State Bar No. 210425)
     angelataylor@jonesday.com
2    JONES DAY
     3161 Michelson Drive, Suite 800
3    Irvine, CA 92612.4408
     Telephone: (949) 851-3939
4    Facsimile: (949) 553-7539
5    Attorneys for Defendant
     EXPERIAN INFORMATION SOLUTIONS,
6    INC.
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ALFREDO HERNANDEZ,                        Case No. CV 19-1237-GW-JEMx
12                 Plaintiff,                  Hon. George H. Wu
13        v.                                   JUDGMENT RE MOTION FOR
                                               JUDGMENT ON THE PLEADINGS
14   BAYVIEW LOAN SERVICING,
     LLC,
15   THE BANK OF NEW YORK
     MELLON,                                   Date:   October 3, 2019
16   EXPERIAN INFORMATION                      Time:   8:30 a.m.
     SOLUTIONS, INC.,                          Ctrm:   Courtroom 9D
17   EQUIFAX INFORMATION                               First Street Courthouse
     SERVICES LLC,
18   and DOES 1-10,
19                 Defendants.
20
21
22
23
24
25
26
27
28
                                                                   [PROPOSED] JUDGMENT
                                                           Case No. 2:19-cv-01237 GW (JEMx)
1          The Motion for Judgment on the Pleadings (Dkt. No. 57), filed by
2    Defendants Experian Information Solutions, Inc. and Equifax Information Services
3    LLC, (together the “Defendants”) came on for regular noticed hearing on October
4    3, 2019 before the Hon. George H. Wu, judge presiding in Courtroom 9D of the
5    above-entitled Court.
6          The matter having been fully argued and considered, proof being made to the
7    satisfaction of the Court and good cause having been shown, the Court now issues
8    the following ruling and order.
9          The Court hereby enters FINAL JUDGMENT in this action as follows:
10         1.     The Court enters judgment for Defendants and against Plaintiff on
11   Plaintiff’s complaint in this action and dismisses this action with prejudice;
12         2.     Plaintiff recovers nothing from Defendants; and
13         3.     Defendants may recover costs and attorneys fees from Plaintiff to the
14   extent permitted by law.
15
16   IT IS SO ORDERED.
17
18   Dated: _October 18, 2019
19
20                                                  Honorable George H. Wu
                                                    United States District Judge
21
22
23
24
25
26
27
28
                                                                        [PROPOSED] JUDGMENT
                                                                Case No. 2:19-cv-01237 GW (JEMx)
